Case 2:14-cv-04090-PKC-RML Document 358 Filed 06/11/20 Page 1 of 2 PageID #: 12634




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   ANTHONY BELFIORE, on behalf of himself
   and all others similarly situated,
                                                        14 Civ. 4090 (PKC)(RML)
           Plaintiff,

                   v.                                   PLAINTIFF’S NOTICE OF
                                                        UNOPPOSED MOTION FOR FINAL
   THE PROCTER & GAMBLE COMPANY,                        APPROVAL OF CLASS ACTION
                                                        SETTLEMENT, AWARD OF
           Defendant.                                   ATTORNEYS’ FEES AND EXPENSES,
                                                        AND AWARD OF CLASS
                                                        REPRESENTATIVE PAYMENT


  TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that, upon the accompanying declaration of Matthew Insley-

  Pruitt dated June 11, 2020 and exhibits thereto; and Plaintiff’s Memorandum of Law in Support

  of Unopposed Motion for Final Approval of Class Action Settlement, Award of Attorneys’ Fees,

  Reimbursement of Out-of-Pocket Expenses, and Class Representative Payment dated June 11,

  2020; and all pleadings and proceedings previously had herein, Plaintiff Anthony Belfiore, by

  counsel, hereby moves this Court, at the United States Courthouse, 225 Cadman Plaza East,

  Brooklyn, New York 11201, at a date and time to be determined by the Court, for an Order (1)

  granting final approval of the settlement of this class action (the “Settlement”), pursuant to Fed. R.

  Civ. P. 23(e), as set forth in the class action settlement agreement already before the Court at

  Docket Number 351-3 (the “Settlement Agreement”); (2) awarding attorneys’ fees and expenses

  to his counsel, pursuant to Fed. R. Civ. P. 23(h), and as further provided in the Settlement

  Agreement; and (3) awarding him a class representative payment, as further provided in the

  Settlement Agreement.


                                                    1
Case 2:14-cv-04090-PKC-RML Document 358 Filed 06/11/20 Page 2 of 2 PageID #: 12635




  DATED: June 11, 2020

                                      WOLF POPPER LLP

                                      /s/ Chet B. Waldman
                                      Chet B. Waldman
                                      Matthew Insley-Pruitt
                                      Philip M. Black
                                      845 Third Avenue, 12th Floor
                                      New York, NY 10022
                                      Tel: (212) 759-4600

                                      Attorneys for Plaintiff




                                         2
